Citation Nr: 1444672	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  13-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE
 
Entitlement to service connection for a heart disorder, including the need for a cardiac defibrillator, to include as secondary to service-connected bronchiectasis.
 
 
REPRESENTATION
 
Appellant represented by:  Missouri Veterans Commission
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1953 to September 1953. 
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2012 rating decision of the VA Regional Office (RO) in St Louis, Missouri that denied entitlement to service connection for coronary artery disease.
 
The Veteran requested a Board videoconference hearing in his December 2013 substantive appeal but withdrew the request in January 2014.
 
This case was remanded by Board decision in March 2014.
 
Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
REMAND
 
The Veteran asserts that he has a heart disorder of service onset for which service connection should be granted.  After reviewing the evidence of record further development is required prior to disposition of the issue on appeal.
 
In the March 2014 remand the Board directed that the Veteran be examined by a physician with internal medicine expertise.  The record reflects, however, that the VA examination performed in May 2014 was conducted by a VA registered nurse.  As such, the May 2014 examination is not in accordance with the Board's March 2014 remand instructions and is not acceptable for adjudication purposes.  
 
Moreover the opinion that was offered was cursory and did not provide a sufficiently detailed opinion, comment or rationale addressing whether heart disease was secondary to or had been aggravated by service-connected bronchiectasis.  What was sought by the remand was a thorough review of the record and an opinion enhanced by the examiner's clinical expertise, not simply a summary statement without a rationale.  Hence, the May 2014 VA examination and report are inadequate for adjudication purposes and the case must be remanded for further development to address the deficiency.  See C.F.R. § 19.9 (2014).
 
If the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this instance, assigning the examination to a registered nurse and not to a VA physician in internal medicine was a failure to comply with the terms of the remand.  Therefore, a significant aspect of the development sought by the Board has not been accomplished.  The Veteran will thus be scheduled for a new VA examination in this regard.
 
Accordingly, the case is REMANDED for the following actions:
 
(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Schedule the Veteran for an examination by a VA physician in internal medicine to determine whether it is at least as likely as not that any heart disorder, including the need for a cardiac defibrillator, is related to service.   If not, the examining internal medicine physician must opine whether it is at least as likely as not that any diagnosed heart disorder is caused or aggravated by service-connected bronchiectasis.  A copy of this remand and access to all Virtual VA/VBMS electronic files must be made available to examining physician.  All necessary tests and studies should be conducted and clinical findings must be reported in detail and correlated to a specific diagnosis.
 
Following examination the examiner must address the following:  
 
a) whether it is at least as likely as not (a 50 percent probability or better) any heart disorder is of service onset, and if not, 
 
b) whether it is at least as likely as not that any diagnosed heart disorder was caused by or secondary to service connected bronchiectasis, and if not, 
 
c) whether it is at least as likely as not any diagnosed heart disorder has been made chronically worse (aggravated) by bronchiectasis.  If aggravation is found, the examiner must render an opinion addressing the extent of the aggravation and provide a baseline prior to the aggravation.
 
d) The examination report must include a complete rationale for all opinions and conclusions reached. 
 
2.  The Veteran must be given adequate notice of the examination, to include advising him of the consequences of failure to report under 38 CFR § 3.655 (2014).  Any failure to appear for the examination should be noted in the file.
 
3.  The RO must ensure that the clinical examination and report requested above comply with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction.
 
4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

